Citation Nr: 1209372	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-04 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have a hearing loss disability for VA purposes on separation from service, and a probative medical opinion fails to link his current bilateral hearing loss to service.

2.  The Veteran does not currently have hepatitis nor any residuals of his in-service episode of acute infectious hepatitis.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011).

2.  The criteria for service connection for hepatitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in February 2008, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection, including recognized risk factors for various forms of hepatitis.   The notice further advised the Veteran of how VA establishes both disability ratings and effective dates.  This notice was provided to the Veteran prior to the initial adjudication of his claims.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service and VA treatment records have been obtained, and the Veteran was provided with relevant VA examinations to address the etiology of his claimed bilateral hearing loss and hepatitis.  The Board finds that these VA examinations and related medical opinion are sufficient for VA adjudicatory purposes, as they reflect that adequate physical examinations of the Veteran were performed, and that the VA audiometric examiner supplied a sufficient rationale when rendering her medical opinion.  Moreover, neither the Veteran nor his representative have alleged any deficiencies with regard to these two examinations or the audiological medical opinion, nor have they alleged any resulting prejudice.  The Veteran was also provided with an opportunity to testify at a hearing before the Board, but he declined.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Bilateral Hearing Loss

The Veteran contends that he developed his currently-diagnosed bilateral hearing loss as the result of his extensive exposure to acoustic trauma during his 23 years of service, during which he worked near flight lines as a pilot and air traffic controller.

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records fail to reflect any reports of a hearing impairment, but rather reflect the Veteran's continuous denial of experiencing hearing loss on the many in-service medical history questionnaires that the Veteran completed during service.  The Veteran's numerous in-service audiometric tests also fail to reveal hearing loss for VA purposes.  Furthermore, the first post-service evidence of record reflecting the Veteran's report of experiencing hearing loss is an October 2007 VA treatment record,  created approximately 29 years after the Veteran's discharge from service.

While the Veteran's service treatment records fail to reflect that the Veteran reported experiencing any hearing loss on any of his in-service medical history questionnaires, the record reflects that VA has conceded the Veteran's exposure to in-service acoustic trauma during service.  As such, the Veteran was afforded a VA examination to determine if he did indeed have hearing loss for VA purposes, and if so, whether the hearing loss is related to service.

The Veteran was provided with this VA audiometric examination in July 2008, at which time the VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes.  The examiner noted her review of the Veteran's claims file, including his in-service audiometric testing results, which she characterized as reflecting a threshold shift in the Veteran's bilateral hearing acuity during service, although stating that the Veteran did not demonstrate hearing loss for VA purposes on separation from service.  However, the VA examiner concluded that it was less likely than not that the Veteran's currently-diagnosed bilateral hearing loss was related to his in-service acoustic trauma.  In support of this opinion, the examiner cited to current relevant medical literature, which states that a noise-induced hearing loss occurs at the time of the noise exposure, not after the noise exposure has ceased.

The Board finds that this VA medical opinion is probative, as it was predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board further notes that it is clear that the VA examiner considered the threshold shift in the Veteran's in-service audiometric scores when rendering this opinion, as she found that the threshold shift was sufficient to support a basis for linking the Veteran's tinnitus to service, but insufficient to link the Veteran's bilateral hearing loss to service.  

In that regard, the Board acknowledges that the precedent of Hensley v. Brown, 5 Vet. App. 155, 159 (1993), states that a medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service.  See id. (holding that the lack of audiometric data reflecting a hearing loss at separation from service does not necessarily preclude the award of service connection for hearing loss, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service).  However, in the instant case, the Veteran has not submitted any evidence linking his own hearing loss to service, aside from his own assertions of experiencing in-service acoustic trauma, a fact conceded by VA and considered by the VA examiner.  Furthermore, when declining to link the Veteran's hearing loss to service, the VA examiner cited recent medical literature stating that the effects of a noise-induced hearing loss are immediately perceptible on audiometric testing.

The Board further specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's report that he did not seek service connection for his claimed disabilities prior to 2008 because he was under the mistaken impression that he was ineligible for VA benefits.   However, it is notable that when the Veteran filed his service connection claim in 2008, he did not report any treatment for his hearing loss prior to 2007 (as he reported receiving only VA treatment, and his VA treatment records reflect that he was established as a new patient in 2007).  Thus, the record reflects a lengthy period of time between the Veteran's discharge from service, at which time he denied experiencing any hearing loss, and his first report of hearing loss in 2007.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The Board further acknowledges its consideration of the Veteran's report that he did not seek treatment for many of his in-service maladies for fear of losing his flight privileges.  However, while the Veteran's claim that he failed to report his various maladies (which presumably includes a hearing impairment) accounts for his in-service denials of experiencing hearing loss, the VA examiner's negative medical opinion was predicated on the Veteran's in-service audiometric scores, not on his reported in-service hearing acuity.  Accordingly, the Board finds that the lay evidence of record fails to serve as a basis for substantiating the Veteran's claim.

In sum, as a probative VA medical opinion (the only medical opinion of record) fails to relate the Veteran's currently-diagnosed bilateral hearing loss to service, a basis for granting service connection has not been presented.  Therefore, the Veteran's appeal of this issue is denied.




Hepatitis

The Veteran is seeking service connection for the residuals of his in-service episode of hepatitis.  The Veteran's service treatment records reflect that in 1966, he received in-patient treatment for an acute episode of infectious hepatitis.  His hospitalization summaries reflect that the Veteran had a rapid recovery and was noted to be asymptomatic throughout the remainder of hospitalization.  Accordingly, he was recommended to be returned to duty.  The Veteran's subsequent service treatment records fail to reflect that the Veteran reported any recurrent symptoms of hepatitis, and no liver abnormalities were noted on the Veteran's separation medical examination report.  The Veteran's post-service treatment of record also fails to reflect the Veteran's complaints of recurrent hepatitis symptoms, nor any related clinical assessments.

In July 2008, the Veteran was afforded a VA examination to determine if the Veteran does indeed have a current disability related to his in-service episode of hepatitis.  However, during the examination, the Veteran reported that he had experienced no recurrence, symptoms, or liver problems related to hepatitis, nor any fatigue, malaise, nausea, vomiting, anorexia, weakness, unintentional weight loss, hepatomegaly, extrahepatic manifestations, or right upper quadrant pain.  After conducting a physical examination of the Veteran and reviewing blood serologies, which failed to reveal any abnormal liver panel results nor any hepatitis A, B, or C antigens or antibodies, the examiner diagnosed the Veteran with status-post acute episode of infectious hepatitis, resolved without any residuals.

The Veteran's submitted statements seem to acknowledge that he does not currently have any residual disability resulting from his in-service hepatitis episode, but that he would like for hepatitis to be service-connected as an acknowledgement of the in-service occurrence of episode of hepatitis.  However, as outlined above the threshold criteria for establishing service connection for a claimed condition is the presence of a current diagnosis.  In the instant case, the evidence of record fails to reflect that the Veteran has either reported, sought treatment for, or been clinically assessed with any residual disability resulting from his in-service episode of acute hepatitis.  The Board notes that, in the absence of a currently-diagnosed disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, absent a current diagnosis of a residual disability resulting from the Veteran's in-service episode of acute infectious hepatitis, a basis for granting service connection for this claimed disorder has not been presented.  Thus, the Veteran's appeal of this issue is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis is denied.


REMAND

The Board finds that further development is warranted before the Veteran's PTSD service connection claim may be adjudicated.  

While the Veteran's claims file reflects that VA has conceded his exposure to in-service stressful events, his file fails to reflect a current diagnosis of PTSD.  In that regard, the Veteran was afforded a VA PTSD examination in August 2009, during which the VA examiner failed to diagnose the Veteran with any psychiatric disorder.  Moreover, the Veteran's VA treatment of record (last obtained in July 2010) also fails to reflect any diagnosed psychiatric disorder, instead reflecting a negative result for a 2007 PTSD screening.  However, in a November 2010 statement submitted directly to the Board after the Veteran's PTSD service connection claim was certified for appellate review, the Veteran reported that a practitioner had advised him that he meets all of the diagnostic criteria for establishing PTSD.  

Assuming the practitioner to which the Veteran referred was qualified to make the assertion attributed to him or her, the additional development as detailed below should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from July 2010 to the present. 

2.  If the obtained VA treatment records reflect a diagnosis of an acquired psychiatric disorder, a VA medical opinion should be obtained addressing the etiology of the diagnosed disorder.  If it is determined that a VA examination should be conducted in order to render the requested opinion, that should be accomplished.

The VA examiner should be provided with a copy of the Veteran's claims file for review, which includes the Veteran's in-service reports of experiencing constant and unrelenting pressure in December 1977 and situational depression in August 1978.  The examiner is further advised that the Veteran's experience of his reported in-service PTSD stressors has been conceded by the VA.

The examiner is then asked to opine whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disorder had its onset in or is otherwise related to service.  A complete rationale should be provided for any opinion expressed.  If the examiner determines that a medically sound opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be included, to include a recitation of the facts necessary to render a non-speculative opinion.

3.  Thereafter, the RO/AMC should review the evidence obtained and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


